Citation Nr: 1759247	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected status-post lateral meniscectomy left knee, with posttraumatic arthritis (hereinafter, "left knee disorder").

2.  Entitlement to a rating in excess of 40 percent for chronic low back syndrome (hereinafter, "lumbar spine disorder").

3.  Entitlement to a total disability rating based on individual (TDIU) due to service-connected disability prior to June 20, 2014.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1982 to June 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied an increased rating for the left knee disability.

The Veteran testified at hearings before a Veterans Law Judge (VLJ) of the Board in May 1999 and October 2001.  However, the VLJs who conducted these hearings are no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  By correspondence dated in April 2014, the Veteran was notified the VLJ who conducted the October 2001 was no longer with the Board, and he was offered the opportunity to have another hearing before a current VLJ.  However, in an April 2014 reply, the Veteran, through his representative, stated that he did not wish to have another Board hearing and wanted his case to be decided based on the evidence of record.  

This appeal has a complex procedural history, to include multiple prior actions by the Board.  Recent actions include a January 2015 Board decision, which assigned a separate rating of 10 percent based upon limitation of extension of the left knee, effective from June 20, 2014; and otherwise denied a rating in excess of 20 percent for the left knee, a rating in excess of 40 percent for the lumbar spine, and entitlement to a TDIU.

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2015 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision as to the latter three issues, and remanded them for action consistent with the JMR.  However, the JMR stated that the matter of the separate 10 percent rating for limitation of extension of the left knee should not be disturbed, and the Court Order stated that the appeal as to the remaining issue was dismissed.

In April 2016, the Board remanded the case for further development, to include new examinations of the Veteran's service-connected left knee and lumbar spine disorders.  Such examinations were accomplished in April 2017, and all other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.

The Board also notes that an April 2017 rating decision did determine the Veteran was entitled to the assignment of a TDIU, effective June 20, 2014.  However, in an October 2017 written statement, the Veteran's attorney contended he was entitled to the TDIU from August 2005, and provided private medical evidence in support of that contention.  Inasmuch as the TDIU is associated with the increased rating claims for the left knee and lumbar spine disorders, the Board finds that the issue of entitlement to a TDIU prior to June 20, 2014, is properly before it for appellate consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's left knee and lumbar spine have been manifested by pain and resulting functional impairment throughout the pendency of this case.

2.  The evidence of record reflects the Veteran's left knee has been manifested by painful motion throughout the pendency of this case, particularly during flexion.  However, the record does not reflect he has had flexion limited to 30 degrees or less, even when taking into account his complaints of pain.

3.  The evidence of record does not reflect the Veteran's service-connected left knee disorder has been manifested by severe recurrent subluxation or lateral instability during the pendency of this case.

4.  The evidence of record does not reflect the Veteran's service-connected lumbar spine disorder has been manifested by ankylosis, associated neurologic impairment, or incapacitating episodes as defined by VA regulations.

5.  The evidence of record reflects it is at least as likely as not the Veteran has been unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities since September 1, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating of no more than 10 percent for painful left knee motion, including flexion, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017); VAOPGCPRECs 23-97, 9-98, and 9-2004 (2017).

2.  The criteria for a rating in excess of 20 percent for service-connected left knee disorder based upon recurrent subluxation and/or instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4.  The criteria for assignment of a TDIU from September 1, 2005, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, while it has been contended that the Veteran is entitled to the benefits sought on appeal, to include in the October 2017 written statement from his attorney, no current deficiency is identified regarding the notification and assistance he has been accorded from VA in this case, or in the conduct of the May 1999 and October 2001 Board hearings.  In pertinent part, he has not identified any deficiency regarding the findings of the recent April 2017 VA examinations regarding the severity of his service-connected left knee and lumbar spine disorders.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that the Veteran's left knee and lumbar spine have been manifested by pain and resulting functional impairment throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis - Left Knee

The current 20 percent evaluation for the Veteran's left knee was assigned under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides evaluation based upon recurrent subluxation or lateral instability.  However, the service-connected left knee has also been recognized as being manifested by arthritis.  This is of significance because the General Counsel for VA has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPRECs 23-97, 9-98.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.

Diagnostic Code 5003 provides that the degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Further, as indicated in the Introduction, the Board determined in January 2015 that the Veteran was entitled to a separate compensable rating of 10 percent under Diagnostic Code 5261 on this basis.  As the terms of the October 2015 Court Order directed that determination was not to be disturbed, no further discussion as to the appropriateness of a separate rating for limited left knee extension will be part of this decision.  Nevertheless, the Board notes that Diagnostic Code 5260 provides for evaluation of limited flexion, and VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In this case, the record consistently reflects the Veteran has had painful left motion throughout the pendency of this case, particularly during flexion.  Additionally, the Board takes note of the fact the Veteran has used pain medication.  See Jones v. Shinseki, 26  Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  Moreover, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Inasmuch as there is competent and credible evidence of painful left knee motion throughout the pendency of this case, particularly during flexion, the Veteran is entitled to at least a 10 percent rating in this case.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  

The Board further finds that it does not appear the Veteran's left knee has had flexion limited to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 5260; i.e., his left knee does not have flexion limited to 30 degrees or less, even when taking into account his complaints of pain.  For example, an October 1993 VA examination reflects his left knee had flexion to 135 degrees.  Other records reflect left knee flexion to 120 degrees in 1995, to include a March 1995 VA examination.  Thereafter, he was noted to have flexion to 125 degrees on a November 1997 VA examination; 115 degrees on a February 200 VA examination; 50 degrees on an August 2008 VA examination; 90 degrees on a VA examinations in January and July 2009; and 95 degrees on an April 2011 VA examination.  A 2014 DBQ completed by the Veteran's private clinician includes findings of flexion to 60 and 130 degrees, as well as an opinion to the effect there was an additional loss of 10 degrees flexion during flare-ups.  The most recent VA examination of April 2017 shows left knee flexion to 75 degrees.

The Board also notes that repetitive testing was conducted on multiple VA examinations in an effort to determine the effect of pain during flare-ups, and were usually found to have no change in flexion to include the recent April 2017 VA examination.  Moreover, the April 2017 VA examiner stated there was no pain on passive motion testing or in non-weight bearing.  The examiner also opined that the pain and other left knee symptoms did not significantly limit the Veteran's functional ability with repeated use over time.  As noted above, the Veteran has not criticized the findings of this VA examination, nor is there any evidence which refutes the examiner's findings.  Nothing in other evidence of record, to include the treatment records and the Veteran's own statements, demonstrates left knee flexion has been limited to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 5260, to include as potential "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  The Board also notes the Veteran does not contend, nor does the record otherwise reflect, he would have such limited flexion but for the use of medication.  See Jones, supra.

In view of the foregoing, the Board finds the Veteran is entitled to a separate rating of no more than 10 percent for his painful left knee motion, to include flexion.

With respect to Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Board acknowledges there is evidence of left knee instability to include the Veteran's account of his left knee giving way at times, his use of a knee brace, a notation of instability in 1999 outpatient treatment records, and notations of left "knee stability decreased on maneuvers" on various 2014 private medical records.  Further, the June 2014 private DBQ noted "decreased stability."  Nevertheless, the competent and credible evidence of record does not reflect the Veteran's service-connected left knee disorder has been manifested by severe recurrent subluxation or lateral instability during the pendency of this case.  In pertinent part, the VA examinations have consistently found no evidence of subluxation or instability, and stability tests have been normal.  The Board also notes that the June 2014 private DBQ showed no results under the section entitled "joint stability tests."  The most recent VA examination also found no evidence of left knee instability, and all stability testing was normal.  Additionally, the Veteran was found to have normal strength (5/5) of the knee on muscle strength testing.  Nothing in the other evidence of record, to include medical treatment records and the Veteran's own statements, documents "severe" left knee subluxation and/or instability to include as a "staged" rating(s); i.e., the record does not demonstrate extremely intense subluxation or instability.  He does not contend, nor does the record otherwise reflect, he would have such impairment but for the use of medication.

As an additional matter, the Board notes that the service-connected left knee disorder is recognized as being manifested by meniscal impairment, and Diagnostic Codes 5258 (cartilage, dislocated, semilunar), and 5259 (symptomatic removal of semilunar cartilage) provide criteria for evaluation of meniscal conditions.  Moreover, the Court recently held that evaluation of a knee disability under Diagnostic Code's 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under Diagnostic Code 5258 or 5259, and vice versa.  Lyles v. Shulkin, No. 16-0994 (U.S. Vet. App. Nov. 29, 2017).  However, the Court also held that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different Diagnostic Code.  Here, the Veteran's manifestations of pain, functional impairment including limited motion, and instability are adequately evaluated under the criteria found at Diagnostic Codes 5003, 5257, and 5260.  As such, the facts of this case do not warrant a separate evaluation under Diagnostic Code 5258 or 5259.

The Board also notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.

For these reasons, the Board finds that the Veteran is entitled to a separate rating of no more than 10 percent for painful left knee motion, including flexion; he is not entitled to a rating in excess of 20 percent based upon subluxation and/or instability; and no other separate rating is warranted under any of the potentially applicable Diagnostic Codes for evaluating disabilities of the knee.

Analysis - Lumbar Spine

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In this case, the current 40 percent rating for the Veteran's service-connected lumbar spine disorder reflects he is already in recent of the maximum rating for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  As such, he is only entitled to a higher rating for his low back disability if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  Moreover, in making this determination the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, a thorough review of the record, to include the VA examinations and treatment records, does not reflect the Veteran has ever been found to have ankylosis of the spine.  Further, the recent April 2017 VA examination explicitly found the Veteran did not have ankylosis of the spine.  Consequently, he is not entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  Further, the June 2014 private DBQ includes findings of degenerative disc disease in his lumbar spine, with associated neurological deficits of radiating pain into his bilateral lower extremities.  However, the Board has identified deficiencies in these findings in its prior actions on this appeal.  Moreover, various VA examinations, including the most recent examination of April 2017, include findings against such impairment being attributed to the service-connected disability.  For example, the April 2017 VA examination found the Veteran did not have radiculopathy, or other associated neurologic impairment, and no impairment was demonstrated on sensory evaluation.  Consequently, the Board concludes that the preponderance of the evidence is against such a separate rating(s).

The Board further notes that it considered evaluating the Veteran's service-connected lumbar spine disorder under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, under this Formula an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).  Here, the medical evidence does not reflect, nor does the Veteran identify, any such period(s) where he had bedrest ordered by a physician and treatment by a physician.  In other words, the record does not reflect he has experienced incapacitating episodes as defined by VA regulations.

For these reasons, the Board finds that he does not meet or nearly approximate the criteria for a rating in excess of 40 percent for his service-connected lumbar spine disorder, to include as a "staged" rating(s).

Analysis - TDIU

On his VA Form 21-8940, the Veteran reported that he was last able to work on a full-time basis on September 1, 2005.  See March 14, 2008 VA Form 21-8940.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

For the period prior to June 20, 2014, the Board has determined the Veteran is entitled to a separate rating of 10 percent for painful left knee flexion, and is not entitled to a rating in excess of 20 percent for his left knee based upon subluxation or instability, nor a rating in excess of 40 percent for his lumbar spine disorder.  As the 10 percent rating for left knee extension is only effective from June 20, 2014, it is not for consideration in determining whether a TDIU is warranted prior to that date.  As such, the Veteran had a combined rating of 60 percent prior to June 20, 2014.  38 C.F.R. § 4.25.  Moreover, the Veteran's disabilities of the left knee and lumbar spine are considered to be of the same body system (i.e., orthopedic), and, thus, they are considered a single disability for the purposes of determining his entitlement to TDIU.  See 38 C.F.R. § 4.16(a)(3).  Consequently, the Board concludes he satisfies the schedular requirements for consideration of a TDIU during the pendency of this case.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age, or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record reflects the Veteran has a high school education, and has reported he has not worked since August 2005.  The record reflects he worked in a city animal control office for the period from 1992 to August 2005.  In addition, prior to that time he worked as an airport porter from 1987 to 1992; and worked in maintenance, receiving, and sales from 1986 to 1987 at a department store.

Although the Veteran has been unemployed for many years, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Veteran has been found to be entitled to disability benefits from the Social Security Administration (SSA), based upon a combination of the impairment due to his lumbar spine disorder and an acquired psychiatric disorder.  As the Veteran is not service connected for a psychiatric disorder, the impairment attributable to that disability is not for consideration in determining his entitlement to a TDIU.  Nevertheless, the SSA records do reflect significant impairment as a result of the service-connected lumbar spine disorder, to include a disability determination sheet which identified it as his primary disability.

The Board also notes that the Veteran has provided competent and credible statements to the effect that he is unable to obtain and/or maintain employment consistent with his education and work history due to the impairment attributable to his left knee and lumbar spine disorders.  Granted, various VA examinations have included opinions to the effect he is still capable of light/sedentary employment.  However, the various Court actions in this case have found, in essence, that these opinions are not adequate for resolution of this case.  The Board is bound by the Court's findings on these matters.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

The Board further notes that the Veteran has submitted a private clinician's statement, dated in August 2017, which opined that his service-connected low back and left knee conditions prevented gainful employment from August 2005 to June 2014.  The Board notes that this opinion reflects it was based upon review of pertinent evidence in the record.  Moreover, no competent medical evidence appears to be of record which explicitly refutes this opinion.  In addition, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran has been unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities since September 1, 2005.  Therefore, he is entitled to a TDIU from this period.  As the October 2017 written statement from the Veteran's attorney reflects this is the benefit he is seeking on appeal with respect to this claim, it is a considered a full grant of the benefits sought on appeal.


ORDER

A separate rating of no more than 10 percent for painful left knee motion is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for service-connected left knee disorder based upon recurrent subluxation and/or instability is denied.

A rating in excess of 40 percent for service-connected lumbar spine disorder is denied.

A TDIU effective September 1, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


